DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/4/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,659,664 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 1, claim 1 of ‘664 teaches all the limitations of claim 1.
Regarding claim 2, claim 1 of ‘664 teaches all the limitations of claim 2.

Regarding claim 4, claim 1 of ‘664 teaches all the limitations of claim 4.
Regarding claim 5, claim 1 of ‘664 teaches all the limitations of claim 5.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,659,664 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 6, claim 2 of ‘664 teaches all the limitations of claim 6.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,659,664 B2 in view of Otani et al. (US 2016/0191767 A1) hereinafter referenced as Otani.
Regarding claim 7, claim 1 of ‘664 teaches all the limitations of claim 7 except that electronic components are enclosed by said molded base.  However, the examiner maintains that it was well known in the art to provide this, as taught by Otani. 
In a similar field of endeavor, Otani discloses wherein said circuit board comprises a base board (131) and one or more electronic components (134), wherein said electronic components are enclosed by said molded base (135) that said electronic components are embedded in said molded base in solidified form to integrally molded with said circuit board (fig. 6; [0015]).
Claim 1 of ‘664 teaches a molded base and circuit board.  Otani teaches a molded base and a circuit board wherein the molded base encloses electronic components.  Therefore, it would have been obvious to one of ordinary skill in the art 

Claims 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,659,664 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claim 9, claim 3 of ‘664 teaches all the limitations of claim 9.
Regarding claim 10, claim 3 of ‘664 teaches all the limitations of claim 10.
Regarding claim 11, claim 3 of ‘664 teaches all the limitations of claim 11.
Regarding claim 12, claim 3 of ‘664 teaches all the limitations of claim 12.
Regarding claim 13, claim 3 of ‘664 teaches all the limitations of claim 13.

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,659,664 B2 in view of Otani et al. (US 2016/0191767 A1) hereinafter referenced as Otani.
Regarding claim 14, claim 3 of ‘664 teaches all the limitations of claim 14 except that electronic components are enclosed by said molded base.  However, the examiner maintains that it was well known in the art to provide this, as taught by Otani. 
In a similar field of endeavor, Otani discloses wherein said circuit board comprises a base board (131) and one or more electronic components (134), wherein said electronic components are enclosed by said molded base (135) that said electronic components are embedded in said molded base in solidified form to integrally molded with said circuit board (fig. 6; [0015]).
Claim 3 of ‘664 teaches a molded base and circuit board.  Otani teaches a molded base and a circuit board wherein the molded base encloses electronic components.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claim 3 of ‘664 by applying the technique of providing required electronic components within the molded base to achieve the predictable result of saving space.

	
Claims 1-7 and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6, 11, 15, 19, and 23 of U.S. Patent No. 9,992,397. Although the claims at issue are not identical, they are not patentably distinct from each other.
	Regarding claim 1, claims 1, 3, 6, 11, 15, 19, and 23 of ‘397 teach all the limitations of claim 1. 
	Regarding claim 2, claims 1, 3, 6, 11, 15, 19, and 23 of ‘397 teach all the limitations of claim 2.
	Regarding claim 3, claims 1, 3, 6, 11, 15, 19, and 23 of ‘397 teach all the limitations of claim 3.
Regarding claim 4, claims 1, 3, 6, 11, 15, 19, and 23 of ‘397 teach all the limitations of claim 4.
Regarding claim 5, claims 1, 3, 6, 11, 15, 19, and 23 of ‘397 teach all the limitations of claim 5.

Regarding claim 7, claims 1, 3, 6, 11, 15, 19, and 23 of ‘397 teach all the limitations of claim 7.
Regarding claim 9, claims 1, 3, 6, 11, 15, 19, and 23 of ‘397 teach all the limitations of claim 9.
Regarding claim 10, claims 1, 3, 6, 11, 15, 19, and 23 of ‘397 teach all the limitations of claim 10.
Regarding claim 11, claims 1, 3, 6, 11, 15, 19, and 23 of ‘397 teach all the limitations of claim 11.
Regarding claim 12, claims 1, 3, 6, 11, 15, 19, and 23 of ‘397 teach all the limitations of claim 12.
Regarding claim 13, claims 1, 3, 6, 11, 15, 19, and 23 of ‘397 teach all the limitations of claim 13.
Regarding claim 14, claims 1, 3, 6, 11, 15, 19, and 23 of ‘397 teach all the limitations of claim 14.

Claims 1-5, 7, and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 11 of U.S. Patent No. 9,998,644. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1, claims 1, 3-4, and 11 of ‘644 teach all the limitations of claim 1.

Regarding claim 3, claims 1, 3-4, and 11 of ‘644 teach all the limitations of claim 3.
Regarding claim 4, claims 1, 3-4, and 11 of ‘644 teach all the limitations of claim 4.
Regarding claim 5, claims 1, 3-4, and 11 of ‘644 teach all the limitations of claim 5.
Regarding claim 7, claims 1, 3-4, and 11 of ‘644 teach all the limitations of claim 7.
Regarding claim 9, claims 1, 3-4, and 11 of ‘644 teach all the limitations of claim 9.
Regarding claim 10, claims 1, 3-4, and 11 of ‘644 teach all the limitations of claim 10.
Regarding claim 11, claims 1, 3-4, and 11 of ‘644 teach all the limitations of claim 11.
Regarding claim 12, claims 1, 3-4, and 11 of ‘644 teach all the limitations of claim 12.
Regarding claim 13, claims 1, 3-4, and 11 of ‘644 teach all the limitations of claim 13.
Regarding claim 14, claims 1, 3-4, and 11 of ‘644 teach all the limitations of claim 14.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, and 6 of U.S. Patent No. 9,998,644. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 6, claims 1, 3-4, and 6 of ‘644 teach all the limitations of claim 6.  Specifically a range of 3-30 overlaps 3-15 and therefore anticipates the range.

Claims 1 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 118 and 121 of copending Application No. 15/999,858 in view of Pang et al. (US 9,848,111 B1) hereinafter referenced as Pang.
Regarding claims 1 and 9, claims 118 and 121 of ‘858 teach all the limitations of claims 1 and 9 except that the base is molded and an angle of incline is between 3° and 15°.  However, the examiner maintains that it was well known in the art to provide this, as taught by Pang. 
In a similar field of endeavor, Pang discloses wherein said inner side surface of said molded base (rim portion 116), which is a flat surface inclinedly extended from said circuit board (200), and an optical axis line direction of said camera module define an inclination angle α  having an angle range of 3° to 15° (Angle between base 112 and wall 116 may be between 30 and 80 degrees.  This means an angle between the wall 115 and the optical axis may be between 10-60 degrees.).
Claims 118 and 121 of ‘858 teaches a base having an inclined inner surface.  Pang teaches a molded base having an inclined inner surface wherein the angle range .
This is a provisional nonstatutory double patenting rejection.

Claims 1 and 4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 114-115 and 125-126 of copending Application No. 17/266,776.
Regarding claim 1, claims 114-115 and 125-126 of ‘776 teach all the limitations of claim 1.
This is a provisional nonstatutory double patenting rejection.

Regarding claim 4, claims 114-115 and 125-126 of ‘776 teach all the limitations of claim 4.
This is a provisional nonstatutory double patenting rejection.


Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 114-115 and 125-126 of copending Application No. 17/266,776 in view of Otani.

Regarding claim 9, claims 114-115 and 125-126 of ‘776 teach all the limitations of claim 9 except that the molded assembly is part of a camera module having a lens.  However, the examiner maintains that it was well known in the art to provide this, as taught by Otani. 
In a similar field of endeavor, Otani discloses A camera module (fig. 6), comprising:
at least one lens (22).
Claims 114-115 and 125-126 of ‘776 teach a molded assembly including a photosensitive element.  Otani teaches a molded assembly including a photosensitive element as part of a camera module including a lens.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve claims 114-115 and 125-126 by applying the technique of providing the molded assembly in a camera module to achieve the predictable result of using the imager in a camera of a mobile device.
This is a provisional nonstatutory double patenting rejection.


Claims 1-6 and 9-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-8, and 11 of U.S. Patent No. 10,051,167 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.



Regarding claim 2, claims 1, 6-8, and 11 of ‘167 teach all the limitations of claim 2.
Regarding claim 3, claims 1, 6-8, and 11 of ‘167 teach all the limitations of claim 3.
Regarding claim 4, claims 1, 6-8, and 11 of ‘167 teach all the limitations of claim 4.
Regarding claim 5, claims 1, 6-8, and 11 of ‘167 teach all the limitations of claim 5.
Regarding claim 6, claims 1, 6-8, and 11 of ‘167 teach all the limitations of claim 6.
Regarding claim 9, claims 1, 6-8, and 11 of ‘167 teach all the limitations of claim 9.

Regarding claim 10, claims 1, 6-8, and 11 of ‘167 teach all the limitations of claim 10.
Regarding claim 11, claims 1, 6-8, and 11 of ‘167 teach all the limitations of claim 11.
Regarding claim 12, claims 1, 6-8, and 11 of ‘167 teach all the limitations of claim 12.



Claims 1-5, 7, 9-12, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-5 of U.S. Patent No. 10,129,451 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

	
	
Regarding claim 1, claims 3-5 of ‘451 teach all the limitations of claim 1.
Regarding claim 2, claims 3-5 of ‘451 teach all the limitations of claim 2.
Regarding claim 3, claims 3-5 of ‘451 teach all the limitations of claim 3.
Regarding claim 4, claims 3-5 of ‘451 teach all the limitations of claim 4.
Regarding claim 5, claims 3-5 of ‘451 teach all the limitations of claim 5.
Regarding claim 7, claims 3-5 of ‘451 teach all the limitations of claim 7.
Regarding claim 9, claims 3-5 of ‘451 teach all the limitations of claim 9.
Regarding claim 10, claims 3-5 of ‘451 teach all the limitations of claim 10.
Regarding claim 11, claims 3-5 of ‘451 teach all the limitations of claim 11.
Regarding claim 12, claims 3-5 of ‘451 teach all the limitations of claim 12.
Regarding claim 14, claims 3-5 of ‘451 teach all the limitations of claim 14.

	

Claims 1-7 and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3-7 of U.S. Patent No. 10,136,041 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

	
	
Regarding claim 1, claims 3-7 of ‘041 teach all the limitations of claim 1.
Regarding claim 2, claims 3-7 of ‘041 teach all the limitations of claim 2.
Regarding claim 3, claims 3-7 of ‘041 teach all the limitations of claim 3.
Regarding claim 4, claims 3-7 of ‘041 teach all the limitations of claim 4.
Regarding claim 5, claims 3-7 of ‘041 teach all the limitations of claim 5.
Regarding claim 6, claims 3-7 of ‘041 teach all the limitations of claim 6.
Regarding claim 7, claims 3-7 of ‘041 teach all the limitations of claim 7.
Regarding claim 9, claims 3-7 of ‘041 teach all the limitations of claim 9.
Regarding claim 10, claims 3-7 of ‘041 teach all the limitations of claim 10.
Regarding claim 11, claims 3-7 of ‘041 teach all the limitations of claim 11.
Regarding claim 12, claims 3-7 of ‘041 teach all the limitations of claim 12.
Regarding claim 13, claims 3-7 of ‘041 teach all the limitations of claim 13.
Regarding claim 14, claims 3-7 of ‘041 teach all the limitations of claim 14.


Claims 1-7 and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5 of U.S. Patent No. 10,171,716 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

	
	
Regarding claim 1, claims 1-2 and 5 of ‘716 teach all the limitations of claim 1.
Regarding claim 2, claims 1-2 and 5 of ‘716 teach all the limitations of claim 2.
Regarding claim 3, claims 1-2 and 5 of ‘716 teach all the limitations of claim 3.
Regarding claim 4, claims 1-2 and 5 of ‘716 teach all the limitations of claim 4.
Regarding claim 5, claims 1-2 and 5 of ‘716 teach all the limitations of claim 5.
Regarding claim 6, claims 1-2 and 5 of ‘716 teach all the limitations of claim 6.
Regarding claim 7, claims 1-2 and 5 of ‘716 teach all the limitations of claim 7.
Regarding claim 9, claims 1-2 and 5 of ‘716 teach all the limitations of claim 9.
Regarding claim 10, claims 1-2 and 5 of ‘716 teach all the limitations of claim 10.
Regarding claim 11, claims 1-2 and 5 of ‘716 teach all the limitations of claim 11.
Regarding claim 12, claims 1-2 and 5 of ‘716 teach all the limitations of claim 12.
Regarding claim 13, claims 1-2 and 5 of ‘716 teach all the limitations of claim 13.
Regarding claim 14, claims 1-2 and 5 of ‘716 teach all the limitations of claim 14.

	
	
Claims 1-7 and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,230,879 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

	

Regarding claim 1, claims 1-3 of ‘879 teach all the limitations of claim 1.
Regarding claim 2, claims 1-3 of ‘879 teach all the limitations of claim 2.
Regarding claim 3, claims 1-3 of ‘879 teach all the limitations of claim 3.
Regarding claim 4, claims 1-3 of ‘879 teach all the limitations of claim 4.
Regarding claim 5, claims 1-3 of ‘879 teach all the limitations of claim 5.
Regarding claim 6, claims 1-3 of ‘879 teach all the limitations of claim 6.
Regarding claim 7, claims 1-3 of ‘879 teach all the limitations of claim 7.
Regarding claim 9, claims 1-3 of ‘879 teach all the limitations of claim 9.
Regarding claim 10, claims 1-3 of ‘879 teach all the limitations of claim 10.
Regarding claim 11, claims 1-3 of ‘879 teach all the limitations of claim 11.
Regarding claim 12, claims 1-3 of ‘879 teach all the limitations of claim 12.
Regarding claim 13, claims 1-3 of ‘879 teach all the limitations of claim 13.
Regarding claim 14, claims 1-3 of ‘879 teach all the limitations of claim 14.

Claims 1-7 and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-11 of U.S. Patent No. 10,666,847 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

	
	
Regarding claim 1, claims 1 and 7-11 of ‘847 teach all the limitations of claim 1.
Regarding claim 2, claims 1 and 7-11 of ‘847 teach all the limitations of claim 2.
Regarding claim 3, claims 1 and 7-11 of ‘847 teach all the limitations of claim 3.

Regarding claim 5, claims 1 and 7-11 of ‘847 teach all the limitations of claim 5.
Regarding claim 6, claims 1 and 7-11 of ‘847 teach all the limitations of claim 6.
Regarding claim 7, claims 1 and 7-11 of ‘847 teach all the limitations of claim 7.
Regarding claim 9, claims 1 and 7-11 of ‘847 teach all the limitations of claim 9.
Regarding claim 10, claims 1 and 7-11 of ‘847 teach all the limitations of claim 10.
Regarding claim 11, claims 1 and 7-11 of ‘847 teach all the limitations of claim 11.
Regarding claim 12, claims 1 and 7-11 of ‘847 teach all the limitations of claim 12.
Regarding claim 13, claims 1 and 7-11 of ‘847 teach all the limitations of claim 13.
Regarding claim 14, claims 1 and 7-11 of ‘847 teach all the limitations of claim 14.


Claims 1-3, 6-7. 9-11, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,986,258 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

	
	
Regarding claim 1, claims 1-4 of ‘258 teach all the limitations of claim 1.

Regarding claim 3, claims 1-4 of ‘258 teach all the limitations of claim 3.
Regarding claim 6, claims 1-4 of ‘258 teach all the limitations of claim 6.
Regarding claim 7, claims 1-4 of ‘258 teach all the limitations of claim 7.
Regarding claim 9, claims 1-4 of ‘258 teach all the limitations of claim 9.
Regarding claim 10, claims 1-4 of ‘258 teach all the limitations of claim 10.
Regarding claim 11, claims 1-4 of ‘258 teach all the limitations of claim 11.
Regarding claim 13, claims 1-4 of ‘258 teach all the limitations of claim 13.
Regarding claim 14, claims 1-4 of ‘258 teach all the limitations of claim 14.

Claims 1-3, 7, 9-11, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 12, and 19-20 of copending Application No. 17/203,673.
	
	
Regarding claim 1, claims 1, 3, 7, 12, and 19-20 of ‘673 teach all the limitations of claim 1.
This is a provisional nonstatutory double patenting rejection.

Regarding claim 2, claims 1, 3, 7, 12, and 19-20 of ‘673 teach all the limitations of claim 2.
This is a provisional nonstatutory double patenting rejection.


This is a provisional nonstatutory double patenting rejection.

Regarding claim 7, claims 1, 3, 7, 12, and 19-20 of ‘673 teach all the limitations of claim 7.
This is a provisional nonstatutory double patenting rejection.

Regarding claim 9, claims 1, 3, 7, 12, and 19-20 of ‘673 teach all the limitations of claim 9.
This is a provisional nonstatutory double patenting rejection.

Regarding claim 10, claims 1, 3, 7, 12, and 19-20 of ‘673 teach all the limitations of claim 10.
This is a provisional nonstatutory double patenting rejection.

Regarding claim 11, claims 1, 3, 7, 12, and 19-20 of ‘673 teach all the limitations of claim 11.
This is a provisional nonstatutory double patenting rejection.

Regarding claim 14, claims 1, 3, 7, 12, and 19-20 of ‘673 teach all the limitations of claim 14.
This is a provisional nonstatutory double patenting rejection.

Claims 4 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 6 of copending Application No. 17/203,673.

Regarding claims 4 and 12, claims 1-2 and 6 of ‘673 teach all the limitations of claims 4 and 12
This is a provisional nonstatutory double patenting rejection.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 9-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2021/0392251 A1) hereinafter referenced as Wang.
The applied reference has a common inventor and Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Wang discloses A molded circuit board assembly for a camera module (fig. 50), comprising:
at least one circuit board (10121), and
at least one molded base (1011F; fig. 52) integrally formed with said circuit board through a molding process (fig. 54A), wherein said molded base has at least one light window which ([0489] provides a light path for a photosensitive element (1030) of the camera module, wherein said molded base has an inner side surface (10117F, 10118F) which is integrally extended from said circuit board (fig. 52), and at least one portion of said inner side surface (10117F) is inclinedly extended for facilitating demoulding in said molding process (fig. 52), wherein said inner side surface of said molded base, which is a flat surface inclinedly extended from said circuit board, and an optical axis line direction of said camera module define an inclination angle α having an angle range of 3° to 15° ([0500]; fig. 52).

Regarding claim 2, Wang discloses everything claimed as applied above (see claim 2), in addition, Wang discloses, wherein said molded base (1011F) has an outer surface (10119F), which is a flat surface inclinedly extended from said circuit board (10121; fig. 52), wherein said outer side surface of said molded base and an optical axis line direction of said camera module define an inclination angle γ having an angle range of 3° to 15° ([0500]).

Regarding claim 3, Wang discloses A molded circuit board (1010F) assembly for a camera module, comprising:
at least one circuit board (10121), and
at least one molded base (1011F) integrally formed with said circuit board through a molding process (fig. 54), wherein said molded base has at least one light window (Area where imager 1030 is; fig. 50) which provides a light path for a photosensitive element (1030) of the camera module, wherein said molded base has an inner side surface (10117F, 10118F) which is integrally extended from said circuit board (fig. 52), and at least one portion of said inner side surface is inclinedly extended for facilitating demoulding in said molding process (fig. 52), wherein said molded base has an outer surface (10119F), which is a flat surface inclinedly extended from said circuit board (fig. 52), wherein said outer side surface of said molded base and an optical axis line direction of said camera module define an inclination angle γ having an angle range of 3° to 15° ([0500]).


A molded circuit board assembly (1010F) for a camera module, comprising: 
at least one circuit board (10121), and  
45at least one molded base (1011F) integrally formed with said circuit board through a molding process (fig. 54), wherein said molded base has at least one light window (Area where imager 1030 is; fig. 50) which provides a light path for a photosensitive element (1030) of the camera module, wherein said molded base has an inner side surface (10117F, 10118F) which is integrally extended from said circuit board (fig. 52), and at least 5one portion of said inner side surface is inclinedly extended for facilitating demoulding in said molding process (fig. 52), wherein said molded base has a top end and a top groove (Groove separating 10117F and 10118F; fig. 52) is formed in said top end of said molded base, wherein said inner side surface of said molded base is a stepped surface having a first portion inner side surface (10117F), a second portion inner side surface (Flat surface between 10117F and 10118F; fig. 52) and a third portion inner side surface (10118F) which are successively and integrally 10extended, wherein said first portion inner side surface is integrally and inclinedly extended from said circuit board (fig. 52), and said third portion inner side surface is integrally and inclinedly extended from said second portion inner side surface (fig. 52), wherein said second portion inner side surface and said third portion inner side surface define said top groove (fig. 52), wherein said first portion inner side surface of said molded base and an optical axis line 15direction of said camera module define an inclination angle α for facilitating demoulding and avoid stray light, wherein an angle range of said inclination angle α is 3° to 15° ([0500]), wherein said third portion inner side surface of said molded base and said optical axis line direction of said camera module define an inclination angle β for facilitating demoulding and avoid stray light, wherein an angle range of said inclination angle β is 3° 20to 15° ([0500]).

Regarding claim 5, Wang discloses everything claimed as applied above (see claim 4), in addition, Wang discloses, wherein said molded base has an outer side surface (10119F) which is flatly extended from said circuit board (10121; fig. 52), wherein said outer side surface of said molded base has a plurality of outer peripheral surfaces arranged along an outer peripheral direction of said molded base (fig. 51; Surfaces of rectangular structure), wherein at least one of 25said outer peripheral surfaces of said outer side surface of said molded base and said optical axis line direction of said camera module define an inclination angle y having an angle range of 3° to 45° ([0500]; fig. 52).


Regarding claim 9, Wang discloses 
A camera module (fig. 50), comprising:
at least one lens (1050),
at least one photosensitive element (1030), and
at least one molded circuit board assembly (fig. 50), which comprises at least one circuit board (10121), and at least one molded base (1011F; fig. 52) integrally formed with said circuit board through a molding process (fig. 54A), wherein said molded base has at least one light window which ([0489] provides a light path for said photosensitive element (1030), wherein said molded base has an inner side surface (10117F, 10118F) which is integrally extended from said circuit board (fig. 52), and at least one portion of said inner side surface (10117F) is inclinedly extended for facilitating demoulding in said molding process (fig. 52), wherein said inner side surface of said molded base, which is a flat surface inclinedly extended from said circuit board, wherein said inner side surface of said molded base and an optical axis line direction of said camera module define an inclination angle α having an angle range of 3° to 15° ([0500]; fig. 52).

Regarding claim 10, Wang discloses everything claimed as applied above (see claim 9), in addition, Wang discloses, wherein said molded base (1011F) has an outer surface (10119F), which is a flat surface inclinedly extended from said circuit board (10121; fig. 52), wherein said outer side surface of said molded base and an optical axis line direction of said camera module define an inclination angle γ having an angle range of 3° to 15° ([0500]).

Regarding claim 11, Wang discloses 
A camera module (fig. 50), comprising:
at least one lens (1050),
at least one photosensitive element (1030), and
at least one molded circuit board (1010F) assembly, which comprises at least one circuit board (10121), and at least one molded base (1011F) integrally formed with said circuit board through a molding process (fig. 54), wherein said molded base has at least one light window (Area where imager 1030 is; fig. 50) which provides a light path for said photosensitive element (1030) of the camera module, wherein said molded base has an inner side surface (10117F, 10118F) which is integrally extended from said circuit board (fig. 52), and at least one portion of said inner side surface is inclinedly extended for facilitating demoulding in said molding process (fig. 52), wherein said molded base has an outer surface (10119F), which is a flat surface inclinedly extended from said circuit board (fig. 52), wherein said outer side surface of said molded base and an optical axis line direction of said camera module define an inclination angle γ having an angle range of 3° to 15° ([0500]).

Regarding claim 12, Wang discloses 
A camera module (fig. 50), comprising:
at least one lens (1050),
at least one photosensitive element (1030), and 
at least one molded circuit board assembly (1010F), which comprises at least one circuit board (10121), and 45at least one molded base (1011F) integrally formed with said circuit board through a molding process (fig. 54), wherein said molded base has at least one light window (Area where imager 1030 is; fig. 50) which provides a light path for said photosensitive element (1030) of the camera module, wherein said molded base has an inner side surface (10117F, 10118F) which is integrally extended from said circuit board (fig. 52), and at least 5one portion of said inner side surface is inclinedly extended for facilitating demoulding in said molding process (fig. 52), wherein said molded base has a top end and a top groove (Groove separating 10117F and 10118F; fig. 52) is formed in said top end of said molded base, wherein said inner side surface of said molded base is a stepped surface having a first portion inner side surface (10117F), a second portion inner side surface (Flat surface between 10117F and 10118F; fig. 52) and a third portion inner side surface (10118F) which are successively and integrally 10extended, wherein said first portion inner side surface is integrally and inclinedly extended from said circuit board (fig. 52), and said third portion inner side surface is integrally and inclinedly extended from said second portion inner side surface (fig. 52), wherein said second portion inner side surface and said third portion inner side surface define said top groove (fig. 52), wherein said first portion inner side surface of said molded base and an optical axis line 15direction of said camera module define an inclination angle α for facilitating demoulding and avoid stray light, wherein an angle range of said inclination angle α is 3° to 15° ([0500]), wherein said third portion inner side surface of said molded base and said optical axis line direction of said camera module define an inclination angle β for facilitating demoulding and avoid stray light, wherein an angle range of said inclination angle β is 3° 20to 15° ([0500]).

wherein said molded base has an outer side surface (10119F) which is flatly extended from said circuit board (10121; fig. 52), wherein said outer side surface of said molded base has a plurality of outer peripheral surfaces arranged along an outer peripheral direction of said molded base (fig. 51; Surfaces of rectangular structure), wherein at least one of 25said outer peripheral surfaces of said outer side surface of said molded base and said optical axis line direction of said camera module define an inclination angle y having an angle range of 3° to 45° ([0500]; fig. 52).


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otani.
Regarding claim 7, Otani discloses A molded circuit board assembly for a camera module (fig. 6), comprising:
at least one circuit board (131), and
at least one molded base (135) integrally formed with said circuit board through a molding process (fig. 6; [0079]), wherein said molded base has at least one light window (Window below transparent plate 24) which provides a light path for a photosensitive element (133) of the camera module, wherein said molded base has an inner side surface which is integrally extended from said circuit board (fig. 6), and at least one portion of said inner side surface is inclinedly extended (fig. 6) for facilitating demoulding in said molding process (Intended use), wherein said circuit board comprises a base board (131) and one or more electronic components (134), wherein said electronic components are enclosed by said molded base (135) that said electronic components are embedded in said molded base in solidified form to integrally molded with said circuit board (fig. 6; [0015]).

Regarding claim 14, Otani discloses A camera module (fig. 6), comprising:
at least one lens (222),
at least one photosensitive element (133), and 
at least one molded circuit board assembly (131, 135), which comprises at least one circuit board (131), and at least one molded base (135) integrally formed with said circuit board through a molding process (fig. 6; [0079]), wherein said molded base has at least one light window (Window below transparent plate 24) which provides a light path for a photosensitive element (133), wherein said molded base has an inner side surface integrally extended from said circuit board (fig. 6), and at least one portion of said inner side surface is inclinedly extended (fig. 6) for facilitating demoulding in said molding process (Intended use), wherein said molded base is formed by resin material which is solidified from a viscous fluid on said circuit board ([0050], [0069]), such that said molded base is integrally molded with said circuit board (fig. 6), wherein said circuit board comprises a base board (131) and one or more electronic components (134), wherein said electronic components are enclosed by said molded base (135) that said electronic components are embedded in said molded base in solidified form to integrally molded with said circuit board (fig. 6; [0015]).

	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otani in view of Pang.

Regarding claim 1, Otani discloses A molded circuit board assembly for a camera module (fig. 6), comprising:
at least one circuit board (131), and
at least one molded base (135) integrally formed with said circuit board through a molding process (fig. 6; [0079]), wherein said molded base has at least one light window (Window below transparent plate 24) which provides a light path for a photosensitive element (133) of the camera module, wherein said molded base has an inner side surface which is integrally extended from said circuit board (fig. 6), and at least one portion of said inner side surface is inclinedly extended (fig. 6) for facilitating demoulding in said molding process (Intended use).
However, Otani, fails to explicitly disclose the specific angle range of the inner side surface of the base.  However, the examiner maintains that it was well known in the art to provide this, as taught by Pang. 
In a similar field of endeavor, Pang discloses wherein said inner side surface of said molded base (rim portion 116), which is a flat surface inclinedly extended from said circuit board (200), and an optical axis line direction of said camera module define an inclination angle α having an angle range of 3° to 15° (Angle between base 112 and wall 116 may be between 30 and 80 degrees.  This means an angle between the wall 115 and the optical axis may be between 10-60 degrees.).
Otani teaches a molded base having trapezoidal shape.  Pang teaches a molded base having an inclined inside wall that has an angle range of 10-60 degrees.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the undisclosed angle of the inner wall of Otani’s base with an angle in the range of 10-60 degrees to achieve the predictable result of providing a base structure which supports the optical plate.

Regarding claim 9, Otani discloses A camera module (fig. 6), comprising:
at least one lens (22);
at least one photosensitive element (133), and
at least one molded circuit board assembly (131, 135; fig. 6), which comprises at least one circuit board (131) and at least one molded base (135) integrally formed with said circuit board through a molding process (fig. 6; [0079]), wherein said molded base has at least one light window (Window below transparent plate 24) which provides a light path for said photosensitive element (133), wherein said molded base has an inner side surface which is integrally extended from said circuit board (fig. 6), and at least one portion of said inner side surface is inclinedly extended (fig. 6) for facilitating demoulding in said molding process (Intended use), wherein said inner side surface of said molded base is a flat surface inclinedly extended from said circuit board (fig. 6).
However, Otani, fails to explicitly disclose the specific angle range of the inner side surface of the base.  However, the examiner maintains that it was well known in the art to provide this, as taught by Pang. 
In a similar field of endeavor, Pang discloses wherein said inner side surface of said molded base (116), and an optical axis line direction of said camera module define an inclination angle α having an angle range of 3° to 15° (Angle between base 112 and wall 116 may be between 30 and 80 degrees.  This means an angle between the wall 115 and the optical axis may be between 10-60 degrees.).
Otani teaches a molded base having trapezoidal shape.  Pang teaches a molded base having an inclined inside wall that has an angle range of 10-60 degrees.  Therefore, it would have been obvious to one of ordinary skill in the art before the .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang.
The applied reference has a common inventor and Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Regarding claim 6, Wang discloses everything claimed as applied above (see claim 5), in addition, Wang discloses, wherein said circuit board comprise a base board (10121), wherein at an outer side of at least one of said outer peripheral surfaces of said outer side surface of said molded base, said base board of said circuit board has a press-fit distance W which is convenient to press-fit for at least one dividing block of a molding mould in said molding process (There is a width of circuit board between the molded base and the edge of the mold; fig. 54). 
However, Wang, fails to explicitly disclose the numerical value range of the press-fit width.  However, the examiner maintains that it was well known in the art to provide this.  Applicant has provided no reasoning for the specific range other than it is convenient for molding.  Therefore criticality of the specific range has not been shown by Applicant.  As the prior art also teaches a press-fit distance that is convenient for molding and the only difference between the prior art and the claim is the dimension, the claimed device is not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2021/0306530 A1) teaches a molded base assembly wherein α is between 5°-10° and 10°-15° ([0157]), β is from 3°-5° ([0504]), and γ is from 3°-5° ([0502]).  See fig. 57.

Ho et al. (US 2017/0207352 A1) teaches an outer incline of a molded base that is 45° or smaller ([0031]).
	
 


Hsin et al. (US 2018/0068912 A1) teaches a molded base (340, 350) with an inclined inner wall having an angle of 1-20 degrees (fig. 6; [0052]).

Tae et al. (US 2013/0264703 A1) teaches a base with an inclined inner wall having an angle theta of greater than 90 degrees which is the equivalent of an angle between the optical axis and the inner wall of greater than 0 degrees [0046].

Bolken et al. (US 8,115,296 B2) teaches a molded base having an inner wall having an angle between the optical axis and the inner wall of greater than 0 degrees (claim 1).

	Tam et al. (US 2011/0194023 A1) teaches a molded base 206 having a trapezoidal shape (fig. 5).

	Minamio et al. (US 2006/0083459 A1) teaches a molded base 10 having a trapezoidal shape (fig. 2).

	Minamio et al. (US 2005/0109926 A1) teaches a molded base integrally formed with the transparent plate wherein the molded base has an angle of inclination of 2-12 degrees ([0017]).

	Wang et al. (US 2019/0263040 A1) teaches a molded base having a trapezoidal shape (fig. 44).

Wang et al. (US 20180113378 A1) teaches a molded base having a trapezoidal shape (fig. 6).

Wang et al. (US 2019/0165019 A1) teaches a molded base having a trapezoidal, stepped, shape (fig. 36).

Wang et al. (US 2019/0148429 A1) teaches a molded base having a trapezoidal, stepped, shape (fig. 3).

Wang et al. (US 2018/0164529 A1) teaches a molded base having a trapezoidal, stepped, shape (fig. 3).

Wang et al. (US 2018/0007244 A1) teaches a molded base having a trapezoidal, stepped, shape (fig. 17).

Wang et al. (US 2017/0271390 A1) teaches a molded base having a trapezoidal, stepped, shape (fig. 3).



Tanaka et al. (CN 105744130 A) teaches a molded base having a trapezoidal, stepped, shape (fig. 3).

Wang et al. (CN 105681640 A) teaches a molded base having a trapezoidal, stepped, shape (fig. 2).

Suzuki et al. (US 2016/0150133 A1) teaches a molded base having an inclined inner wall (fig. 4).

Hunziker et al. (US 2010/0035373 A1) teaches a molded base having a trapezoidal shape (fig. 6).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/           Primary Examiner, Art Unit 2696                                                                                                                                                                                             	1/25/2022